
	

114 HR 3155 IH: Effective and Humane Treatment of Youth Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3155
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Ms. Jackson Lee (for herself, Mr. Conyers, Ms. Bass, Mr. Blumenauer, Ms. Brown of Florida, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clarke of New York, Mr. Clay, Mr. Cohen, Mrs. Watson Coleman, Mr. Danny K. Davis of Illinois, Ms. Edwards, Mr. Grijalva, Ms. Hahn, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Lee, Ms. Lofgren, Mr. Nadler, Ms. Norton, Mr. Payne, Mr. Pierluisi, Mr. Rangel, Mr. Richmond, Mr. Serrano, Mr. Van Hollen, Ms. Wilson of Florida, Mr. Butterfield, Mr. Veasey, Mr. Ellison, Mr. Peters, Ms. Maxine Waters of California, Mr. Hinojosa, Mr. Vargas, Mr. Al Green of Texas, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide for the humane treatment
			 of youths who are in police custody, and for other purpose.
	
	
 1.Short titleThis Act may be cited as the Effective and Humane Treatment of Youth Act of 2015 or Kalief’s Law. 2.Reauthorization of juvenile accountability block grantsSection 1810(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee–10(a)) is amended by inserting before the period at the end the following: and such funds as may be necessary for each of fiscal years 2016 through 2020.
		3.Humane treatment of youth for grant eligibility
 (a)In generalSection 1802 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee–2) is amended—
 (1)in subsection (a)— (A)in paragraph (1)(B), by striking and at the end;
 (B)in paragraph (2), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (3)assurances that the State and any unit of local government to which the State provides funding under section 1803(b), has in effect (or shall have in effect, not later than 1 year after the date that the State submits such application) laws, or has implemented (or shall implement, not later than 1 year after the date that the State submits such application) policies and programs, that provide for a right to speedy trial in accordance with subsection (g), timely bail consideration in accordance with subsection (h), and the restrictions on the use of temporary separation in accordance with subsection (i).; 
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)(ii), by striking and at the end; and (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (B)by adding at the end the following:  (C)such assurances as the State shall require, that, to the extent applicable, the unit of local government has in effect (or shall have in effect, not later than 1 year after the date that the unit submits such application) laws, or has implemented (or shall implement, not later than 1 year after the date that the unit submits such application) policies and programs, that provide for a right to speedy trial in accordance with subsection (g), timely bail consideration in accordance with subsection (h), and the restrictions on the use of temporary separation in accordance with subsection (i).; and
 (3)by adding at the end the following:  (g)Right to speedy trialThe requirements under this subsection relating to the right to a speedy trial for a youth are, at a minimum, that in the case of a youth who is held in custody, charges in any criminal case are dismissed with prejudice not later than 60 days after the date on which the youth was arrested (which shall be computed in accordance with section 3161(h) of title 18, United States Code), if a trial has not commenced or there has not been an adjudication of the case on the merits. For purposes of this subsection, the determination of whether an individual is a youth shall be based on the individual’s age at the time that the individual is taken into custody for the alleged criminal conduct.
						(h)Right to Timely Bail Consideration
 (1)In generalThe requirements under this subsection relating to a youth’s right to timely bail consideration are, at a minimum, that—
 (A)the youth receives an initial detention hearing not later than the second working day after being taken into custody, except that—
 (i)if the youth is taken into custody on a Friday or Saturday, not later than one working day after being taken into custody; or
 (ii)in the case of an arrest for a status offense, not later than one working day after being taken into custody;
 (B)in the case of a youth who is 17 years of age or younger, the parent, guardian or custodian of the youth receives from the court reasonable notice of the detention hearing if the parent, guardian or custodian can be located;
 (C)prior to any detention hearing, the youth is advised of the right to counsel, the right to have counsel appointed by the court if the youth is indigent, and the procedure for the appointment of counsel;
 (D)if at the initial detention hearing the youth does not have counsel, the court shall appoint counsel before making a ruling on whether to release or continue detaining the youth;
 (E)no statement made by the youth at any detention hearing is admissible against the youth at any other hearings or proceedings;
 (F)if a youth is detained, a detention hearing to review the release decision is held every 10 working days, or every 15 working days if the youth is held outside the county of jurisdiction, unless the youth waives review on the advice of counsel;
 (G)there is a presumption of release at a detention hearing, unless— (i)the youth will be removed from the jurisdiction of the court prior to the next scheduled hearing;
 (ii)in the case of a youth who is 17 years of age or younger, the youth lacks suitable and safe supervision, care, and protection from a parent, guardian, custodian, or other person or agency; or
 (iii)the youth may be a danger to himself or herself, a threat to public safety, or is likely to commit an offense if released, and the court determines that such danger, threat, or likelihood cannot be overcome with appropriate supervision, services, or treatment; and
 (H)a detained youth who is not charged with a criminal offense at an initial detention hearing is released unless—
 (i)in the case of a youth who is detained for delinquency, a probation violation, or a status offense, the State brings a petition or formal charge against the youth not later than 15 working days after the initial detention decision;
 (ii)except as provided in clause (i), in the case of a youth who is detained for criminal conduct for which the maximum term of imprisonment is less than one year, the State brings a formal charge against the youth not later than 30 working days after the initial detention decision; or
 (iii)except as provided in clause (i), in the case of a youth who is detained for criminal conduct for which the maximum term of imprisonment is one year or greater, the State brings a formal charge against the youth not later than 60 days after the initial detention decision.
 (2)Status as youthFor purposes of this subsection, the determination of whether an individual is a youth shall be based on the individual’s age at the time that the individual is taken into custody for the alleged criminal conduct.
 (3)DefinitionsFor the purpose of this subsection: (A)The term detention hearing means a hearing—
 (i)conducted by a duly appointed or elected judge or, if a judge is not available, a referee appointed for the purpose of conducting detention hearings; and
 (ii)recorded at the request of any party. (B)The term status offense means an offense which prohibits conduct only for youths and not for adults, based on their age, including truancy, running away, breach of curfew, and age-based alcohol or drug offenses.
								(i)Ban on the use of solitary confinement
 (1)In generalThe requirements under this subsection relating to the restrictions on the use of temporary separation are, at a minimum, that—
 (A)temporary separation of a youth from the general population in a detention facility is not used for any purpose other than as a temporary response to behavior of the individual that poses a serious and immediate risk of physical harm to that individual or to others;
 (B)a good faith effort to employ less restrictive techniques, including de-escalation and intervention by facility employees, mental health professionals, and other youths must occur before the use of temporary separation;
 (C)before or immediately after a youth is placed in temporary separation, an employee of the detention facility provides the individual with an explanation of the reasons for the separation and under what circumstances it will end;
 (D)the duration for which a youth is placed in temporary separation does not exceed 3 hours, and consecutive periods of temporary separation for the same episode of behavior are prohibited;
 (E)a youth is released from temporary separation as soon as he or she no longer poses a risk of serious and immediate physical harm;
 (F)in the case of a youth who continues to pose a risk of serious and immediate physical harm after being in temporary separation for 3 hours, prior to, or upon the conclusion of such 3-hour period, the facility initiates a transfer to another facility that can provide necessary services without the use of temporary separation or refers the individual to a mental health facility that can provide necessary services, in which case the individual may remain in temporary separation pending such transfer;
 (G)the physical space used for temporary separation— (i)is at least 80 square feet, suicide-resistant, and protrusion-free;
 (ii)has adequate lighting and ventilation; (iii)is kept at a reasonable temperature; and
 (iv)provides access to clean potable water, toilet facilities, and hygiene supplies; and (H)a youth placed in temporary separation has access to appropriate medical and mental health services, and receives crisis intervention and one-on-one observation.
 (2)DefinitionFor the purpose of this subsection, the term temporary separation means the involuntary restriction of an individual alone in a cell, room, or other area isolated away from all human contact except for the employees of the detention facility.
							.
 (b)Youth definedSection 1809 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee–9) is amended by at the end the following:
				
 (7)YouthThe term youth means an individual who is 21 years of age or younger.. 4.Treatment of youth in Federal prisons and correctional facilities (a)In generalChapter 401 of title 18, United States Code, is amended by adding at the end the following:
				
					5004.Recording of custodial interrogations of youth
 (a)In generalA custodial interrogation of a youth shall be electronically recorded in its entirety in audio and visual form, except that if any part of the interrogation occurs outside of a place of detention, an audio recording may be used. If the interrogation occurs in a detention facility, the camera shall show both the interrogator and the youth.
 (b)Inadmissibility of statements not recordedExcept as provided in subsections (c) and (d), any statement made by a youth during a custodial interrogation that is not recorded in accordance with subsection (a), is inadmissible as evidence against the youth in any juvenile delinquency or criminal proceeding brought against the youth.
 (c)Exceptions generallyA statement made by a youth in a custodial interrogation that would be inadmissible under subsection (b) may be admitted into evidence in a criminal or juvenile delinquency proceeding brought against the youth if the court finds the following:
 (1)The statement is admissible under the applicable rules of evidence. (2)The prosecution has proven by clear and convincing evidence that the youth made the statement voluntarily, and that such statement is reliable.
 (3)The prosecution has proven by clear and convincing evidence that one or more of the following circumstances existed at the time of the custodial interrogation:
 (A)The questions put forth by law enforcement personnel, and the youth’s responsive statements, were part of the routine processing or intake of the youth.
 (B)Before or during a custodial interrogation, after having consulted with his or her lawyer, the youth unambiguously declared on the recording that he or she would only respond to the officer’s questions if his or her statements were not recorded.
 (C)The custodial interrogation took place in another jurisdiction and was conducted by officials of that jurisdiction in compliance with the law of the jurisdiction.
 (D)Exigent circumstances existed, which prevented the making of, or rendered it not feasible to make, a recording of the custodial interrogation.
 (d)Exception relating to statements made in courtA statement made by a youth in a custodial interrogation which would be inadmissable under subsection (b) may be admitted into evidence in a juvenile delinquency or criminal proceeding brought against the youth if the court finds the following:
 (1)The statement was made before a grand jury or in court. (2)The statement is admissible under applicable rules of evidence.
 (3)The prosecution has proven by clear and convincing evidence that the youth made the statement voluntarily, and that such statement is reliable.
							(e)Exception relating to statements made by prisoners
 (1)In generalExcept as provided in paragraph (2), a statement made by a youth in a custodial interrogation which would be inadmissable under subsection (b) may be admitted into evidence in a juvenile delinquency or criminal proceeding brought against the youth if, at the time of making the statement, the youth was serving a term of imprisonment in a Federal prison or correctional institution.
 (2)LimitationA statement described in paragraph (1) may not be admitted into evidence in a juvenile delinquency or criminal proceeding brought against the youth if the statement was made in relation to an investigation of a crime committed in the Federal prison or correctional institution.
 (f)Handling and preservation of electronic recordingsRecordings of custodial interrogations under this subsection shall be handled and preserved as follows:
 (1)The recording shall be clearly identified and catalogued by law enforcement personnel. (2)If a juvenile delinquency or criminal proceeding is brought against a youth who was the subject of an electronically recorded custodial interrogation, the recording shall be preserved by law enforcement personnel until all appeals, post-conviction, and habeas corpus proceedings are final and concluded, or the time within which such proceedings must be brought has expired.
 (3)If no juvenile delinquency or criminal proceeding is brought against a youth who has been the subject of a recorded custodial interrogation, the related recording shall be preserved by law enforcement personnel until all applicable State and Federal statutes of limitations bar prosecution of the youth.
 (g)Study and reportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report that describes—
 (1)the instances in which recorded interrogations were introduced as evidence in a juvenile delinquency or criminal proceeding;
 (2)the instances in which interrogations were not recorded but were nonetheless introduced as evidence in a juvenile delinquency or criminal proceeding;
 (3)the instances in which interrogations were recorded and a plea of guilty was entered and accepted by the court; and
 (4)the instances in which interrogations were not recorded and a plea of guilty was entered and accepted by the court.
							5005.Ban on solitary confinement of youth
 (a)ProhibitionThe placement of a youth in temporary separation for any purpose other than as a temporary response to behavior of the individual that poses a serious and immediate risk of physical harm to that individual or to others, is prohibited.
 (b)Less restrictive techniquesTechniques that are less restrictive than temporary separation, including de-escalation and intervention by facility employees, mental health professionals, and other youths shall be employed before the use of temporary separation.
 (c)ExplanationBefore or immediately after an individual is placed in temporary separation, an employee of the detention facility shall provide the individual with an explanation of the reasons for the temporary separation and under what circumstances it will end.
 (d)Maximum timeA youth shall not be placed in temporary separation for more than 3 hours and consecutive periods of temporary separation for the same episode of behavior are prohibited.
 (e)ReleaseA youth shall be released from temporary separation as soon as he or she no longer poses a risk of serious and immediate physical harm. If a youth continues to pose a risk of serious and immediate physical harm after being in temporary separation for 3 hours, the facility shall, prior to, or upon the conclusion of such 3-hour period, initiate a transfer to another facility that can provide necessary services without the use of temporary separation or refer the individual to a mental health facility that can provide necessary services, in which case the individual may remain in temporary separation pending such transfer.
 (f)ConditionsThe physical space used for temporary separation shall— (1)be at least 80 square feet, suicide-resistant, and protrusion-free;
 (2)have adequate lighting and ventilation; (3)be kept at a reasonable temperature; and
 (4)provide access to clean potable water, toilet facilities, and hygiene supplies. (g)ServicesA youth placed in temporary separation shall have access to appropriate medical and mental health services, and receive crisis intervention and one-on-one observation.
						5006.Restrictions on shackling of youth
 (a)In generalInstruments of restraint, such as handcuffs, chains, irons, straitjackets, or similar items, may not be used on a youth during a court proceeding and must be removed prior to the youth’s entry into a courtroom, unless the court finds that—
 (1)the use of restraints is necessary— (A)to prevent physical harm to the youth or another person; or
 (B)to prevent the youth from fleeing the court; and (2)a less restrictive alternative, such as the presence of additional court personnel, law enforcement officers, or bailiffs, will not be sufficient to prevent the behavior described in subparagraphs (A) and (B) of paragraph (1).
 (b)Opportunity To RespondBefore ordering the use of restraints, the court shall provide the youth with the opportunity to respond to any evidence presented under subsection (a).
 (c)Certain shackling prohibitedA court may not order the use of restraints that— (1)restrict movement of the youth’s hands, such that the youth is unable to read and handle documents used during the court proceeding; or
 (2)are fixed to a wall, the floor, or furniture. 5007.DefinitionsFor purposes of this chapter:
 (1)The term custodial interrogation means questioning or other conduct by a law enforcement officer which is reasonably likely to elicit an incriminating response from an individual and occurs when reasonable individuals in the same circumstances would consider themselves in custody.
 (2)The term temporary separation means the involuntary restriction of an individual alone in a cell, room, or other area isolated away from all human contact except for the employees of the detention facility.
 (3)The term youth means an individual who is 21 years of age or younger.. (b)Technical and conforming amendmentThe table of sections for chapter 401 of title 18, United States Code, is amended by adding at the end the following:
				
					
						5004. Ban on solitary confinement of youth. 
						5005. Recording of custodial interrogations of youth. 
						5006. Restrictions on shackling of youth. 
						5007. Definitions. .
 (c)Study and report on temporary separation of youth in Federal facilitiesNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Attorney General shall submit to Congress a report that contains—
 (1)a detailed description of the types and conditions of temporary separation used for Federal prisoners or detainees who are youths;
 (2)a list of the number of instances in which temporary separation was used for Federal prisoners or detainees who are youths, disaggregated by age, race, ethnicity, gender, and a description of the circumstances specific to each such instance, including the cause, length, and result.
				5.Youth custodial interrogation recording grants
 (a)Section 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)) is amended by adding at the end the following:
				
 (27)There are authorized to be appropriated to carry out part LL such sums as may be necessary for each of the first 5 fiscal years beginning after the date of the enactment of such part..
 (b)Title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
				
					LLYouth Custodial Interrogation Video Recording Grants
						3021.Custodial interrogation video recording grants
 (a)Grant programThe Attorney General shall make grants to States and units of local government to take whatever steps the Attorney General determines to be necessary to achieve complete and accurate recording, by both audio and video means, of every custodial interrogation of a youth occurring within the State or unit of local government.
 (b)Matching requirementThe portion of the costs of a program funded by a grant under this section may not exceed 75 percent.
 (c)DefinitionsIn this section: (1)The term custodial interrogation means questioning or other conduct by a law enforcement officer which is reasonably likely to elicit an incriminating response from an individual and occurs when reasonable individuals in the same circumstances would consider themselves in custody.
 (2)The term youth means an individual who is 21 years of age or younger.. 6.Police-youth interactions (a)In generalBeginning after the end of the implementation period, in the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), or under part Q of title I of such Act (42 U.S.C. 3796dd), if that State or unit of local government fails by the end of a fiscal year to substantially comply with the requirements of subsections (c) and (d), the Attorney General shall reduce the amount that would otherwise be awarded to that State of unit of government under such grant program in the following fiscal year by 5 percent.
 (b)ReallocationAmounts not allocated under a program referred to in subsection (a) to a State for failure to be in compliance with this section shall be reallocated under the program to States that are in compliance with this section.
 (c)Police-Youth Interaction PolicyA State or unit of local government shall have in effect a policy establishing procedures, standards, and training on police-youth interactions that are grounded in evidence-based practices and address, at a minimum, de-escalation, verbal communication, physical contact, use of restraints, use of lethal and nonlethal force, notification of a parent or guardian, interviews and questioning, custodial interrogation, searches, audio and video recording, conditions of custody, alternatives to arrest, diversion and community resources, referral to child protection agencies, removal from school grounds or campus, mental health and crisis intervention, and any needs specific to minority youth.
 (d)Police-Youth Interaction TrainingA State or unit of local government shall have in effect a policy requiring all law enforcement officers to receive training on the police-youth interaction policy described in subsection (c), and on police-youth interaction and mental health crisis intervention generally, that is equal to the quality and number of hours of training received for firearms and use of force, but not less than 12 hours at the start of employment and 6 hours annually thereafter.
 (e)GuidanceNot later than 1 year after the date of enactment of this Act, the Attorney General shall issue guidance on the establishment of police-youth interaction policies and training in order to assist States and local governments in complying with subsection (a).
 (f)Implementation periodThe term implementation period means the period beginning on the date of enactment of this Act and ending on the later of— (1)the date that is 1 year after the date of enactment of this Act; or
 (2)the date that is 1 year after the date on which the Attorney General issues the guidance required under subsection (e).
				The Attorney General may extend such period by an additional year not more than once.
